Title: To Alexander Hamilton from Nathaniel Appleton, 2 February 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, February 2, 1790. “… Agreably to your directions I notifyed the Holders of public securities that no Indents of Interest would be issued at the Loan Office after the close of the year 1789. This brought so large a demand upon the Office at the close of the Quarter that I have not been able before now to register all the Certificates presented, & to compleat my quarterly return.… I herewith transmitt an Acct Currt. of monies received & paid.… If any Office should be established in this State similar to the one I have had the honor of sustaining for many years or any other Office you may think me competant to, for any information respecting my Character I can referr you most freely to any Gentlemen from this State, or I can transmitt you the sentiments of some Gentlemen of the first character in this Town.…”
